EXHIBIT 10.9

 
AMENDMENT NO. 2 TO
FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF HAZLETON
DEFERRED INCOME AGREEMENT


THIS AMENDMENT NO. 2 (this “Amendment”) to the First Federal Savings and Loan
Association of Hazleton Deferred Income Agreement (the “Agreement”) is made and
entered into effective as of November 15, 2007 by and among Keystone Nazareth
Bank & Trust Company (the “Bank”) and Thomas L. Kennedy (the “Executive”).


RECITALS:


WHEREAS, Keystone Nazareth Bank & Trust Company, as successor to First Federal
Savings and Loan Association of Hazleton, desires to amend the Agreement to
ensure that the Agreement complies with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”); and


WHEREAS, pursuant to Section 12 of the Agreement, the parties may amend the
Agreement from time to time;


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the parties  hereby amend the Agreement as follows:


Section 1.  Deletion of Section 17 of the Agreement.  Section 17 of the
Agreement is hereby deleted in its entirety.


Section 2.  No Further Modification.  Except as expressly amended hereby, the
Agreement remains unmodified and in full force and effect.


Section 3. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflicts of laws principles.


Section 4.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
effective as of the date and year first written above.



     
KEYSTONE NAZARETH BANK
     
& TRUST COMPANY
               
BY:
       
Name:
Jeffrey P. Feather
     
Title:
Chairman of the Board
               
EXECUTIVE
                           
Thomas L. Kennedy




 
2

--------------------------------------------------------------------------------

 
